On May 2, 1989, the Defendant was sentenced to ten (10) years on Count I, Theft; ten (10) years on Count II, Issuing a Bad Check; and ten (10) years on Count III, Issuing a Bad Check. All three sentences shall be served consecutively for a total of thirty (30) years with twelve (12) years suspended. Conditions and requirements are that the petitioner pay restitution, child support, and the expenses of polygraph examinations and psychiatric evaluation. He shall also be given credit for 87 days incarceration in the Flathead County Jail.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Terrance Healow of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10) years with fqur (4) years suspended on Count I, Theft; ten (10) years with four (4) years suspended on Count II, Issuing a Bad Check; and ten (10) years with four (4) years suspended on Count III, Issuing a Bad Check. All three sentences shall be served consecutively. The remaining conditions and requirements as imposed by Judge Keedy will remain in effect and the petitioner shall be given credit for the 87 days incarceration in the Flathead County Jail. The reason for the *30decision is based upon the presumption of validity of the District Court Judgment; and to clarify the wording of the Judgment imposed by Judge Keedy.
DATED this 3rd day of August, 1990.